DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 30 June 2022, wherein: 
Claims 1, 12, and 19 are amended.
Claims 6, and 15-18 are original.
Claims 2 and 7-11 are previously presented.
Claims 3-5, 13, 14, and 20 are cancelled.
Claims 1, 2, 6-12, and 15-19 are pending.

Information Disclosure Statement
The improper information disclosure statement identified in the Office Action mailed 26 May 2021 is maintained and incorporated by reference.  It is reproduced below for Applicant’s convenience.

The information disclosure statement filed 12 June 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the list of non-patent references contains either one or more non-compliances with format requirements.  According to § 1.98(b)(5):
“Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.”
In particular, one or more references listed under “Non-Patent Literature Documents” lack one or more of these elements.  Importantly, identification of relevant pages of each publication ensures that the Office was informed of the specific portion to be considered, especially for voluminous works, and that it has received all identified pages.  Moreover, in the case of voluminous works such as books and websites, failure to cite relevant pages or webpages presents a boundless search.  Specific references to particular contents within these works by page number or similar indices are suggested.
The IDS submission amounts to an excess of 2000 pages.  This is clearly voluminous.  The lack of explicit page numbers in 500-700 page documents that sets forth subject matter relevant to the claimed invention provides a boundless search.  
Accordingly, due to the voluminous length of the total number of pages accompanying the documents listed in the submission, only a cursory review of the references could be performed by the Examiner.  
Additionally, non-patent literature document cite no. 1 (Verdine) is cited to include pages 7-13.  However, only pages 7 and 8 are submitted.

  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1, 2, 6-12, and 15-19 objected to because of the following informalities:  
The claims are inconsistently formatted.  Some limitations end with semi-colons, while others end with commas.  Uniformity is recommended.  Standard practice is to end limitations with semi-colons.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1, 2, 6-12, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 2, 12, and 19, the disclosure fails to provide sufficient written description for “determining a meaningfulness measurement by multiplicatively combining: a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the plurality of known objects and are added to the class, a similarity between elements in the class by comparing each potential pair of elements in the class, and a similarity between the class and one or more other classes by comparing each potential pair of elements in the class” in claims 1, 12, and 19 and “wherein combining the quantity of recognizable player constructs with the similarity between elements in the class and by the similarity between the classes comprises multiplying together the quantity of recognizable player constructs with the similarity between elements in the class and the similarity between the classes” in claim 2 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the disclosure merely identifies that a meaningfulness measurement may be based on “a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the known objects, a similarity between elements in the class, and a similarity between the class and one or more other classes” (see para. 4 of the specification), “how many player constructs were classifiable, the similarity between elements (e.g., identified player constructs) within a given class, and the similarity between the classes in which the player constructs were classified” (see Fig. 2B; para. 18 and 21 of the specification) or “a combination of values, such as a similarity between elements in a class, a similarity between classes, and/or a quantity of recognizable player constructs” see Fig. 5; para. 47, 52, and 92 of the specification).  Para. 91 also recites that “the combination may include a multiplicative combination, or any other mathematical, statistical, or other combinatorial technique” while para. 92 identifies that “[a]dditionally or alternatively, other processing, statistical analysis, or other variation may be performed on the combination resulting in the meaningfulness measurement.”  However, the disclosure is silent regarding how the combination itself is a multiplicative combination, while no other “processing, statistical analysis” is explicitly identified.  Thus, amending the claim to recite that determining a meaningful measurement by multiplicatively combining is new matter.  Furthermore, while the disclosure provides examples of what the meaningfulness measurement may be based on, it does not actually identify how the meaningfulness measurement is based on those values or how the combination is performed.  In particular, the disclosure is silent regarding what a meaningfulness measurement is, such as a value, a value within a range of values, or a qualification (even a simple binary yes/no), etc.  Dependent claims 2, 6-11, and 15-18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1, 2, 6-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a method and products which falls under the four statutory categories (STEP 1: YES).
STEP 2A, PRONG 1
However, the instant claims recite obtaining a plurality of known objects; receiving data; determining, using the data, a player construct, the player construct including an overall shape of the plurality of physical building blocks as constructed by a player and determined based on a relative location of the plurality of physical building blocks to each other based on the first location data for each of the plurality of physical building blocks; comparing the player construct to the plurality of known objects to determine whether a comparison of the player construct and one of the plurality of known objects exceeds a matching threshold; based on the comparison exceeding the matching threshold, assigning the player construct to a class associated with the one of the plurality of known objects; and determining a meaningfulness measurement by multiplicatively combining a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the plurality of known objects and are added to the class, a similarity between elements in the class by comparing each potential pair of elements in the class, and a similarity between the class and one or more other classes.  The claims further recite wherein combining the quantity of recognizable player constructs with the similarity between elements in the class and by the similarity between the classes comprises multiplying together the quantity of recognizable player constructs with the similarity between elements in the class and the similarity between the classes; or further comprising: scaling the player construct and one of the plurality of known objects to a same predetermined size; applying a grid to the player construct and the one of the plurality of known objects; and for each cell in the grid that is partially filled: determining whether an amount filled exceeds a fill threshold for a given cell; and based on the amount filled exceeding the fill threshold for the given cell, filling the given cell; or wherein comparing the player construct to the plurality of known objects comprises comparing the scaled and filled player construct with the scaled and filled one of the plurality of known objects to determine a number of filled cells within the grid of the player construct that overlap with filled cells within the grid of the one of the plurality of known objects; wherein determining the similarity between elements in the class includes: comparing each element in the class with all other elements in the class to determine a number of filled cells that overlap between a pair of elements to determine an amount of overlap; and averaging the amount of overlap between all pairs of elements within the class; wherein determining the similarity between the class and one or more other classes includes: for each element in a first class, comparing a given element in the first class with all elements in a second class to determine an average number of filled cells that overlap between the given element in the first class and the elements in the second class; and combining the average number of filled cells that overlap between all elements in the first class with the elements in the second class to derive similarity between the first class and the second class; or further comprising receiving language from a player while receiving the player construct and wherein the matching threshold is based on the received language; or further comprising customizing a training data set based on a known object and an analyzed player construct that exceeds the matching threshold.  The steps identified above amount to the abstract idea grouping of a certain method of organizing human activity because they amount to managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by collecting information, analyzing the information, and producing the results of the collection and analysis.  Additionally, these steps of collecting (obtaining and receiving), comparing, assigning, determining, diagnosing, scaling, applying, filling, comparing, averaging, combining, and customizing are interpreted as a series of steps that could reasonably be performed by mental processes with the aid of pen and paper because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  Furthermore, the averaging, determining, scaling, applying, and filling steps amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations as defined in MPEP 2106.04(a)(2)(I)(C). Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a computing system (claims 1, 12, and 19), a plurality of known objects (claims 1, 12, and 19), a plurality of physical building blocks with embedded sensors (claims 1, 12, and 19) and configured to transmit sensor data (claims 1 and 19), identifying that the sensor data is electronically received (claims 1, 12, and 19), a non-transitory computer readable medium (claim 12), a processor (claims 12 and 19), a system (claim 19), and a memory (claim 19) is not sufficient to impart patentability to the method performed by the system.  This is evidenced by at least Fig. 1 and 9 which illustrate the components as non-descript black boxes or stock images.  Further evidence is provided by the specification.  See, for example, at least para. 3, 20-22, 24-31, 36, 37, and 111-130.  For instance, para. 3 explicitly identifies that the “subject matter claimed in the present disclosure is not limited to embodiments that solve any disadvantages or that operate only in environments such as those described” and para. 37 explicitly identifies that the “methods illustrated in Figures 2-6 may be implemented by any device or system”.  Additionally, the disclosure identifies that the location sensing and associated transmitting and “electronically” receiving of sensor data representative of location data is merely adding insignificant pre-solution data gathering activities to a judicial exception.  See, for example, at least para. 24-26 which generically describes the location sensing and electronic communication to computing device and para. 25 which explicitly identifies that physical [building] blocks may include any type of object or component that may be combined with others to form a shape or object.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Additionally, the method claims are silent regarding any additional elements actively performing the claimed functions indicating that the entire method is performed by a human.  The claims, both individually and as a whole, do not recite any limitations that improve the functionality of the computer system because the claimed comparing, assigning, determining, diagnosing, scaling, applying, filling, comparing, averaging, combining, and customizing are merely performing the steps of processing data.  The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system.  For instance, para. 37 of the specification explicitly identifies that “the operations of the methods may be implemented in differing order”, “two or more operations may be performed at the same time or they may be performed using different devices”, and “some of the operations and actions may be optional, combined into fewer operations and actions, or expanded into additional operations and actions”.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In particular, the claims are silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (STEP 2A, PRONG 2: NO).  
STEP 2B
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  In particular, excluding the transmitting step in claims 1 and 19, the method as claimed can be construed as performed by a human.  Although the claims recite components (identified in Step 2A, Prong 2) for performing, or being passively involved in (i.e., the elements recited in the method claims), at least some of the recited functions, these elements are recited at a high level of generality and are not necessarily tied to the performance of any step.  This is at
least evidenced by the manner in which this is disclosed that indicates that the additional
elements are sufficiently well-known that the specification does not need to describe the
particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above. For instance, para. 3 explicitly identifies that the “subject matter claimed in the present disclosure is not limited to embodiments that solve any disadvantages or that operate only in environments such as those described” and para. 37 explicitly identifies that the “methods illustrated in Figures 2-6 may be implemented by any device or system”. Additionally, the disclosure identifies that the location sensing and associated transmitting and “electronically” receiving of sensor data representative of location data is merely adding insignificant pre-solution data gathering activities to a judicial exception.  For instance, the courts have recognized that receiving or transmitting data over a network is a well-understood, routine, and conventional computer function when claimed in a merely generic manner or as insignificant extra-solution activity.  See MPEP 2106.05(d)(II)(i).  See, for example, at least para. 24-26 which generically describes the location sensing and electronic communication to computing device and para. 25 which explicitly identifies that physical [building] blocks may include any type of object or component that may be combined with others to form a shape or object.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  The above also evidences that the additional elements are an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  The claims do not recite any specific rules with specific characteristics that improve the functionality of a computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Thus, the claimed method is construed as performed entirely by a human.  Viewed both individually, and as a whole, the additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments, filed 30 June 2022, with respect to the rejection of the claims under 35 USC 112(b) have been fully considered.  The amendment to claim obviates this rejection.  Therefore, the rejection of these claims has been withdrawn. 

Applicant's remaining arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
 
Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that it was pointed out previously that para. 91 and 92 of the specification explicitly walk through how each of the factors in the claim are determined for the block 530 described in para. 91 and that para. 92 identifies that the combination of block 530 may directly be the meaningfulness measurement.
Examiner respectfully disagrees.  As identified in the Office Action mailed 30 March 2022, para. 91 and 92 do not “explicitly walk through how each of the factors in the claim are determined for the block 530. Additionally, with respect to para. 92, sufficient written description in the disclosure for the limitations at issue has not been found.  For instance, the language of block 530 in Fig. 5 does not match the language of the claimed limitation of determining a meaningfulness measurement.  As identified in the rejection above, the disclosure merely identifies that a meaningfulness measurement may be based on “a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the known objects, a similarity between elements in the class, and a similarity between the class and one or more other classes” (see para. 4 of the specification), “how many player constructs were classifiable, the similarity between elements (e.g., identified player constructs) within a given class, and the similarity between the classes in which the player constructs were classified” (see Fig. 2B; para. 18 and 21 of the specification) or “a combination of values, such as a similarity between elements in a class, a similarity between classes, and/or a quantity of recognizable player constructs” see Fig. 5; para. 47, 52, and 92 of the specification).  Para. 91 also recites that “the combination may include a multiplicative combination, or any other mathematical, statistical, or other combinatorial technique” while para. 92 identifies that “[a]dditionally or alternatively, other processing, statistical analysis, or other variation may be performed on the combination resulting in the meaningfulness measurement.”  (Bolded for emphasis).  However, the disclosure is silent regarding how the combination itself is a multiplicative combination, while no other “processing, statistical analysis” is explicitly identified.  Para. 92 also identifies that “[a]dditionally or alternatively, other processing, statistical analysis, or other variation may be performed on the combination resulting in the meaningfulness measurement.”  However, no other “processing, statistical analysis” is explicitly identified.  Thus, amending the claim to recite that determining a meaningful measurement by multiplicatively combining is new matter.  Furthermore, while the disclosure provides examples of what the meaningfulness measurement may be based on, it does not actually identify how the meaningfulness measurement is based on those values or how the combination is performed.  In particular, the disclosure is silent regarding what a meaningfulness measurement is, such as a value, a value within a range of values, or a qualification (even a simple binary yes/no), etc.  It is recommended to identify where sufficient written description for these computer-implemented functions lies in the disclosure, particularly since the claim language does not explicitly match the language of the disclosure.  Applicant is reminded that claims lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See MPEP 2161.01 (I). Merely reciting that the combination may include a non-descript "multiplicative combination, or any other mathematical, statistical, or other combinatorial technique" in para. 91 is insufficient as it dismisses disclosure by merely identifying that any technique combining data may be used.
Applicant then asserts that para. 88 and Equation 1 describe the quantity of player constructs.
Examiner respectfully disagrees.  Para. 88 and Eq. 1 are different from the instant claim limitation which has been amended to now recite “a quantity of player constructs, including the player construct, that exceed the matching threshold with any of the plurality of known objects and are added to the class”. 
Applicant then asserts that para. 91, para. 89, and all of Fig. 4A provide support for “a similarity between elements in the class”.  
Examiner respectfully disagrees.  Para. 91 and 89 merely provide results-based language, as exampled by Applicant’s excerpts, for the limitation, and the disclosure of Equation 6 and Fig. 4A does not match to what is claimed in the amended limitation which now recites “a similarity between elements in the class by comparing each potential pair of elements in the class”.  In particular, it is not clear how a variable total_same_class_similarity equates to comparing each potential pair of elements.  The same applies to the steps of Fig. 4A which recite “compare each element in a class to all other elements in the class” followed by “average similarity between all pairs of elements in the class”.  In short, Equation 6 and Fig. 4A are silent regarding “comparing each potential pair of elements in the class”.
Applicant follows with asserting that para. 91, block 520, and Fig. 4B provide support for “a similarity between the class and one or more other classes.”
Examiner respectfully disagrees. The “similarity between the classes”, aka total_multi_class_similarity of Equation 8, is distinctly different from a similarity between the class and one or more other classes.  Equation 8 is a single value similarity of all the classes which is particularly different from a similar between the claimed two or more classes.
Applicant also asserts that para. 77 with Equation 5 provide a specific description of one approach to determine similarity between different elements of a class and that para. 85 with Equation 7 provide a specific description of one approach to determine similarity between the class and one or more other classes.  Here, Applicant also asserts that there is clear language fully describing each of the variables used in Equation 5.  
Examiner respectfully disagrees.  In particular, both of these paragraphs and equations provide generic equations with non-descript variables that are not fully defined.  These equations are based on a basic comparison of elements in a grid but they are described using variables such as c, m, r, and s, etc. that are not fully described in the specification.  For instance, merely reciting “with elements (c) in the class” does not clarify if it is a quantity of elements in the class or are particular elements in the class as each (c) in the equation has a subscript that is also not defined.


Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that the claims are not directed to an abstract idea because the transmission of location information from a sensor embedded within a physical block is not a mental process.
While it is acknowledged that the transmission of location information is not mental process, this feature was not identified to be reciting a judicial exception under Step 2A, Prong 1.  Applicant is directed to the rejection of claim which identifies this feature as an additional element that neither integrates the judicial exception into a practical application under Step 2A, Prong 2 nor adds significantly more to the judicial exception under Step 2B as it merely provides insignificant pre-solution data gathering activities to a judicial exception, particularly when combined with identifying that the receiving the transmitted information is merely “electronically” performed.
Applicant then asserts that the claims integrate any abstract idea into a practical application because the claims are limited to a specific apparatus.
Examiner respectfully disagrees. This is merely a conclusory statement made without evidentiary support. In contrast, the rejection identifies that the mere use of a computing device to perform those steps is not integral to the steps presented in the method claim as the machine is merely an object on which the method operates which does not integrate the judicial exception into a practical application or provide significantly more. See MPEP 2106.05(b)(II). Further, the use of a machine in the claims contributes only nominally or insignificantly to the execution of the claimed method, and therefore does not integrate a judicial exception or provide significantly more. See MPEP 2106.05(b)(III).  The "plurality of physical building blocks with embedded sensors" are not integral to the claims as they are not actively involved in the claimed process and are merely the source of the data. See, for example, at least MPEP 2106.05(b) which examples a court decision which identified that the "Internet is merely described as the source of the data. We have held that mere '[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory."' See also MPEP 2106.05(g) & (h) regarding insignificant extra-solution activity and field of use, respectively.  Lastly, the claimed computing system is claimed in only the most generic of manners. See, for example, at least claim 19 which merely recites "a memory" and "a processor operatively coupled to the memory, the processor being configured to execute instructions to" perform the method. See MPEP 2106.05(b)(I). 
Applicant then asserts that the affirmatively recited transmission and reception of the location data is essential to the claim because the amended claims affirmatively require that the player construct is determined based on the location information that is transmitted from the physical blocks.
Examiner respectfully disagrees.  The "embedded sensors in a plurality of physical building blocks" are not integral to the claims as they are not actively involved in the claimed process and are merely the source of the data.  This is further evidenced by Applicant’s own assertion that the player construct is determined based on the location information. (Bolded for emphasis).  Thus, the mere transmission to and reception at the computer system is not integral to the claims.  See, for example, at least MPEP 2106.05(b) which examples a court decision which identified that the "Internet is merely described as the source of the data. We have held that mere '[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory."' See also MPEP 2106.05(g) & (h) regarding insignificant extra-solution activity and field of use, respectively.  Furthermore, the disclosure identifies that the location sensing and associated transmitting and “electronically” receiving of sensor data representative of location data is merely adding insignificant pre-solution data gathering activities to a judicial exception.  See, for example, at least para. 24-26 which generically describes the location sensing and electronic communication to computing device and para. 25 which explicitly identifies that physical [building] blocks may include any type of object or component that may be combined with others to form a shape or object.  
The rejections stand.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715   

/JAMES B HULL/Primary Examiner, Art Unit 3715